             Case 2:19-cv-01697-RSM Document 30 Filed 04/15/20 Page 1 of 4



 1                                                           HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
      COSMOS GRANITE (WEST), LLC, a                          NO. 2:19-cv-01697-RSM
 9    Washington limited liability company,
                                                             STIPULATED MOTION AND ORDER
10                                              Plaintiff,   FOR EXTENSION OF CERTAIN
      v.                                                     DEADLINES
11
      MINAGREX CORPORATION, d/b/a MGX
12    Stone,                                                 Note on Motion Calendar:
                                                             April 10, 2020
13                                            Defendant.

14           WHEREAS, on December 13, 2019, the Court issued an Order Setting Trial Date and

15   Related Dates (Dkt. No. 15);

16           WHEREAS, due to the unprecedented effects of the COVID-19 pandemic, and the

17   challenges and difficulties associated with conducting discovery under Washington’s stay-at-

18   home order, the parties determined that a change to the dates and schedule previously set by

19   the Court is necessary;

20           WHEREAS, the parties have agreed to extend certain deadlines due to the challenges

21   and difficulties associated with conducting discovery under Washington’s stay-at-home order;

22           WHEREAS, the parties believe that the Court is well acquainted with the

23   circumstances of this national health emergency, and is more than likely aware of the general

      STIPULATED MOTION AND ORDER FOR EXTENSION OF
      CERTAIN DEADLINES - 1
      Case No. 2:19-cv-01697-RSM


     iManage\02160\016025\7258933.v1-4/9/20
              Case 2:19-cv-01697-RSM Document 30 Filed 04/15/20 Page 2 of 4



 1   nature of the impact on law firms during this uncertain time; however, should the Court require

 2   declarations explaining the impact of the COVID-19 pandemic of their respective counsel’s

 3   law firms, the parties are more than willing to articulate specific circumstances supporting

 4   good cause for this modification.

 5            IT IS HEREBY STIPULATED AND AGREED by and through the undersigned

 6   counsel for Plaintiff and Defendant, in accordance with LCR 7(d)(1) and 10(g), subject to the

 7   approval of the Court, that trial be continued from October 26, 2020 to January 11, 2021 or as

 8   soonest thereafter as the Court permits, and the deadlines in the shall be modified as set forth

 9   below:

10    Event Title                                     Current Deadline          Proposed Amended
                                                                                Deadline
11
      JURY TRIAL DATE                                 October 26, 2020          January 11, 2021
12
      Disclosure of Expert Testimony under            April 29, 2020            July 15, 2020
13    FRCP 26(a)(2)

14    All Motions Related to Discovery must be May 29, 2020                     August 14, 2020
      filed by (see LCR 7(d))
15
      Discovery Completed by                          June 29, 2020             September 14, 2020
16
      All dispositive motions must be                 July 28, 2020             October 13, 2020
17    filed by and noted on the motion calendar
      no later than the fourth Friday thereafter
18    (see LCR 7(d))

19    Mediation per LCR 39.1(c)(3), if requested      September 11, 2020        November 27, 2020
      by the parties, held no later than
20
      All motions in limine must be filed by          September 28, 2020        December 14, 2020
21    and noted on the motion calendar no
      later than the THIRD Friday thereafter
22
      Agreed pretrial order due                       October 14, 2020          December 30, 2020
23

      STIPULATED MOTION AND ORDER FOR EXTENSION OF
      CERTAIN DEADLINES - 2
      Case No. 2:19-cv-01697-RSM


     iManage\02160\016025\7258933.v1-4/9/20
             Case 2:19-cv-01697-RSM Document 30 Filed 04/15/20 Page 3 of 4



 1    Pretrial conference to be scheduled by
      the Court.
 2
      Trial briefs, proposed voir dire questions,   October 21, 2020          January 6, 2021
 3    jury instructions, neutral statement of
      the case, and trial exhibits due
 4

 5           DATED this 10th day of April, 2020.

 6                                                  TOMLINSON BOMSZTYK RUSS

 7
                                                    By: /s/ Blair M. Russ
 8                                                  Andrew C. Morris, WSBA #55617
                                                    Blair M. Russ, WSBA #40374
 9                                                  1000 Second Avenue, 3660
                                                    Seattle, WA 98104
10                                                  Phone: (206) 621-1871
                                                    Fax:     (206) 621-9907
11                                                  Email: acm@tbr-law.com
                                                             bmr@tbr-law.com
12
                                                    Attorneys for Defendant
13

14                                                  SUSMAN GODFREY LLP

15                                                  By: /s/ Rachel S. Black
                                                    Rachel S. Black, WSBA #32204
16                                                  Alexander W. Aiken (pro hac vice)
                                                    1201 Third Avenue, Suite 3800
17                                                  Seattle, WA 98101
                                                    Phone: (206) 516-3880
18                                                  Fax:      (206) 516-3883
                                                    Email: rblack@susmangodfrey.com
19                                                          aaiken@susmangodfrey.com

20                                                  Attorneys for Plaintiff

21

22

23

      STIPULATED MOTION AND ORDER FOR EXTENSION OF
      CERTAIN DEADLINES - 3
      Case No. 2:19-cv-01697-RSM


     iManage\02160\016025\7258933.v1-4/9/20
             Case 2:19-cv-01697-RSM Document 30 Filed 04/15/20 Page 4 of 4



 1                                            ORDER

 2           Based on the foregoing, IT IS SO ORDERED.

 3
             DATED this 15th day of April, 2020.
 4

 5

 6

 7
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 8

 9
     Presented by:
10
     By: /s/ Blair M. Russ
11
     Andrew C. Morris, WSBA #55617
     Blair M. Russ, WSBA #40374
12
     TOMLINSON BOMSZTYK RUSS
     1000 Second Avenue, 3660
13
     Seattle, WA 98104
     Phone: (206) 621-1871
14
     Fax: (206) 621-9907
     Email: acm@tbr-law.com
15
             bmr@tbr-law.com
16
     Attorneys for Defendant
17
     By: /s/ Rachel S. Black
18
     Rachel S. Black, WSBA #32204
     Alexander W. Aiken (pro hac vice)
19
     SUSMAN GODFREY LLP
     1201 Third Avenue, Suite 3800
20
     Seattle, WA 98101
     Phone:        (206) 516-3880
21
     Fax: (206) 516-3883
     Email: rblack@susmangodfrey.com
22
             aaiken@susmangodfrey.com
23
     Attorneys for Plaintiff

      STIPULATED MOTION AND ORDER FOR EXTENSION OF
      CERTAIN DEADLINES - 4
      Case No. 2:19-cv-01697-RSM


     iManage\02160\016025\7258933.v1-4/9/20
